UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4590


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELWOOD S. GREGORY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:04-cr-00030-HCM-FBS-1)


Submitted:   January 28, 2015             Decided:   February 4, 2015


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Rodolfo Cejas, II, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.    Dana J.
Boente, United States Attorney, Eric M. Hurt, Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elwood          S.    Gregory         appeals     the      district         court’s

judgment revoking his supervised release and sentencing him to

twenty-one          months’         imprisonment            followed     by     one       year     of

supervised         release.           Gregory        contends     that       his       sentence    is

plainly      unreasonable           because,         he     claims,     the    district      court

disregarded             evidence      of    his      intellectual        disability,            which

prevents his sentence from accomplishing the 18 U.S.C. § 3553(a)

(2012) goals for which the district court imposed it.                                      Finding

no error, we affirm.

               “A district court has broad discretion when imposing a

sentence          upon     revocation           of       supervised     release.”           United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                         We will

affirm a sentence imposed after revocation of supervised release

if    it     is     within      the    applicable           statutory        maximum      and     not

“plainly unreasonable.”                    United States v. Crudup, 461 F.3d 433,

438    (4th       Cir.     2006).          In    determining          whether      a    revocation

sentence is plainly unreasonable, this court first assesses the

sentence          for    unreasonableness,               following     the    procedural          and

substantive considerations that are at issue during its review

of original sentences.                 Id. at 438-39.           In this initial inquiry,

we take a more “deferential appellate posture concerning issues

of    fact    and        the    exercise        of       discretion    than     reasonableness

review for guidelines sentences.”                          United States v. Moulden, 478

                                                     2
F.3d    652,      656    (4th     Cir.       2007)       (internal          quotation      marks

omitted).

            A      supervised           release           revocation          sentence          is

procedurally        reasonable          if      the       district          court        properly

calculates the advisory policy statement range and explains the

sentence adequately after considering the policy statements and

the applicable 18 U.S.C. § 3553(a) factors.                             18 U.S.C. § 3583

(2012); U.S. Sentencing Guidelines Manual § 7B1.4, p.s. (2013)

(revocation       table);     Crudup,        461    F.3d       at    439.      A    revocation

sentence    is     substantively          reasonable           if    the     district      court

states a proper basis for concluding that the defendant should

receive    the     sentence       imposed,         up    to    the    statutory          maximum.

Crudup,     461    F.3d     at     440.         Only      if     a    sentence       is    found

procedurally or substantively unreasonable will we “then decide

whether    the     sentence       is   plainly          unreasonable.”             Id.    at   439

(emphasis omitted).

            Initially, we find that the twenty-one month term of

imprisonment is not unreasonable.                       In imposing it, the district

court   considered        the     appropriate           policy       statement      range      and

§ 3553(a)      factors,     sufficiently           explained          its    reasoning,        and

stated a proper basis for imposing this term of imprisonment.

            With        respect    to     the       one-year         term     of    supervised

release imposed by the revocation sentence, our review of the

record discloses that the district court properly calculated the

                                              3
advisory policy statement range, adequately explained Gregory’s

term   of   supervised        release    after   considering      the       relevant

§ 3553(a) factors, and stated a proper basis for concluding that

Gregory should receive the term of supervised release imposed.

Contrary to Gregory’s assertions, the court did not disregard

evidence    of   his    intellectual     disability;     in    fact,       the   court

expressly relied on it when fashioning discretionary conditions

on   Gregory’s     supervised     release.       Accordingly,         we    find    no

procedural or substantive error in the sentence.

            We therefore affirm the district court’s judgment.                      We

dispense    with       oral   argument    because      the    facts    and       legal

contentions      are   adequately   presented     in    the   materials          before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         4